Citation Nr: 0723749	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-14 082A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for polycythemia vera.

2.  Entitlement to service connection for cirrhosis of the 
liver.

3.  Entitlement to service connection for an enlarged spleen.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina and a May 2006 rating decision by 
the VARO in Roanoke, Virginia.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in March 2007.  

(The issue of entitlement to service connection for PTSD will 
be addressed in the remand that follows this decision.)


FINDING OF FACT

The veteran does not have polycythemia vera, cirrhosis of the 
liver, or enlarged spleen that is related to military 
service.


CONCLUSION OF LAW

The veteran does not have polycythemia vera, cirrhosis of the 
liver, or enlarged spleen that is the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has polycythemia vera as a result 
of exposure to herbicides.  He also avers that he has 
cirrhosis of the liver and splenomegaly caused by herbicide 
exposure or polycythemia vera.  

Associated with the claims file are the veteran's service 
medical records (SMRs) which reveal normal clinical 
evaluations on his May 1965 entrance examination and his May 
1967 separation examination.  The records do not reveal any 
diagnosis or treatment for any blood disorders.

The veteran's service personnel records indicate that the 
veteran served in the Republic of Vietnam from June 1966 to 
May 1967.

Associated with the claims file are private treatment reports 
from M. Cooper, M.D., of the Wake Forest University Medical 
Center dated from October 1989 to December 1999.  The records 
reveal a diagnosis of polycythemia vera in October 1989.  

Private treatment reports from Wake Forest University Baptist 
Hospital dated from February 2004 to April 2006 reveal that 
the veteran was noted to have a history of cirrhosis and 
splenomegaly secondary to polycythemia vera in May 2005.  

Also associated with the claims file are private treatment 
reports from Wake Forest University Medical Center dated from 
January 1997 to May 2005, W. Horney, M.D., dated from 
September 2002 to June 2005, the Comprehensive Cancer Center 
of Wake Forest University dated from October 1989 to February 
2004, and Carilion Family Medicine dated from April 2002 to 
April 2005.  Some of the records are duplicative.  The 
records document treatment for polycythemia vera, 
splenomegaly, and cirrhosis of the liver.  

Associated with the claims file is a Social Security 
Administration (SSA) determination and medical records relied 
upon by SSA in promulgating its decision.  The veteran was 
awarded disability benefits based on a diagnosis of 
polycythemia vera effective from April 2005.  The medical 
records associated with the decision were from Wake Forest 
University Baptist Medical Center dated from July 2002 and 
February 2005 and from Carilion Family Medicine dated from 
April 2002 to April 2005.  The medical records document a 
diagnosis and treatment for polycythemia vera and 
splenomegaly.  

Associated with the claims file is a letter from Dr. Horney 
dated in February 2007.  Dr. Horney reported that the veteran 
has a history of polycythemia vera with massive splenomegaly.  
He said the veteran also has a history of skin cancer, 
significant peripheral neuropathy, cirrhosis, and esophageal 
varices.  Dr. Horney noted that the veteran served in Vietnam 
and was exposed to Agent Orange which has been associated 
with multiple blood cancers and problems, including 
peripheral neuropathy.  He opined that some of the veteran's 
medical problems were related to his Agent Orange exposure.  

The veteran testified at a Travel Board hearing in March 
2007.  The veteran testified that he served in Vietnam for 
eleven months.  He said he was in an area of Vietnam which 
was the most heavily sprayed [with herbicides] in the 
country.  He said he was diagnosed with polycythemia vera in 
1988 or 1989.  He also testified that he believed that the 
polycythemia vera caused secondary cirrhosis of the liver and 
an enlarged spleen.  The veteran testified that his private 
doctor, Dr. Horney, related the secondary conditions to 
polycythemia and exposure [to herbicides].  He said he also 
spoke to an oncologist but that the doctor was retired and 
had not given him anything in writing.  He said no other 
doctors had suggested that exposure to Agent Orange caused 
his polycythemia.  The veteran's representative argued that 
because a relationship between Agent Orange and other cancers 
and blood disorders had been established that the veteran's 
claim was plausible on that basis.  He said cirrhosis of the 
liver developed two years prior and the enlarged spleen was 
part of the polycythemia vera.  The veteran said he would try 
to contact his doctor to get a statement.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2006).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2006) are met.  See 
38 C.F.R. § 3.309(e) (2006).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  
Chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent within one year after the last date on which the 
veteran performed active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (2006).  A veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, will be presumed to have 
been exposed during such service to an herbicide agent unless 
there is affirmative evidence to the contrary.  Id.

Additionally, for certain chronic diseases, such as cirrhosis 
of the liver, manifestation of the disability to a 
compensable degree within a year of separation from 
qualifying service will be sufficient to allow for a 
presumption of service incurrence or aggravation.  38 C.F.R. 
§§ 3.307, 3.309(a) (2006).  

In this case the veteran claims that he has polycythemia vera 
as a result of exposure to herbicides.  As noted above, the 
veteran's service personnel records document service in the 
Republic of Vietnam during the time period in which exposure 
to Agent Orange is presumed by regulation.  Accordingly, the 
veteran is presumed to have been exposed to Agent Orange 
and/or other herbicide agents during this period of service.  
However, polycythemia vera, cirrhosis of the liver, and an 
enlarged spleen are not included in the conditions presumed 
to be the result of exposure to Agent Orange.  See 38 C.F.R. 
§ 3.309(e).  Therefore, presumptive service connection is not 
warranted.

Nevertheless, the U.S. Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The veteran's SMRs are negative for any treatment or a 
diagnosis of any blood disorder, cirrhosis, or splenomegaly.  
The private treatment of record document a diagnosis of 
polycythemia vera no earlier than October 1989, more than 
twenty years after the veteran separated from service.  In 
February 2007, Dr. Horney reported that the veteran had a 
history of polycythemia vera with massive splenomegaly and 
cirrhosis.  Dr. Horney noted that the veteran served in 
Vietnam and was exposed to Agent Orange which has been 
associated with multiple blood cancers and problems including 
peripheral neuropathy.  He opined that some of the veteran's 
medical problems were related to his Agent Orange exposure, 
but he did not say which ones.  In fact, the only definite 
association he made was between Agent Orange exposure and 
peripheral neuropathy.  With respect to the specifics of the 
veteran's case, Dr. Horney said only that Agent Orange has 
been associated with multiple cancers and blood problems.  In 
other words, he did not directly address the veteran's 
disabilities at issue.  This medical opinion can not 
therefore be said to show that the veteran's polycythemia 
vera or cirrhosis or splenomegaly is related to his military 
service.  There is no objective clinical evidence linking the 
claimed disabilities to service.  Moreover, cirrhosis of the 
liver was not manifested until many years after service.  
Consequently, it may not be presumed to have been incurred in 
service in accordance with the one-year presumption for 
chronic diseases under 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Accordingly, service connection is not warranted.

In addition, while the veteran himself contends that his 
polycythemia vera is related to service, and in particular 
that the disorder was caused by exposure to herbicides, there 
is no indication that he is qualified through education, 
training or experience to offer medical opinions; his 
statements as to medical causation therefore do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492

The evidence of record establishes that the veteran suffers 
from cirrhosis of the liver and an enlarged spleen secondary 
to polycythemia vera.  In this case the veteran's 
polycythemia vera is not service connected.  In order for 
secondary service connection for cirrhosis of the liver or an 
enlarged spleen to be granted, the claim for polycythemia 
vera must first be granted.  Accordingly, an award of service 
connection on a secondary basis is not warranted.  38 C.F.R. 
§ 3.310 (2006); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for polycythemia vera, cirrhosis of the 
liver, or an enlarged spleen.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.102 (2006).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 & Supp. 2007).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim of service connection in a 
letter dated in September 2003.  He was informed of the 
elements to satisfy in order to establish service connection.  
He was advised to submit any evidence he had to show that he 
had a current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  The veteran was informed of the elements to 
establish secondary service connection in a December 2005 
letter.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date in 
letters dated in March 2006 and August 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No 
such issues are currently before the Board.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA treatment reports.  As for whether further action 
should have been undertaken by way of obtaining additional 
medical opinion on the question of whether any current 
disability is traceable to military service, the Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4) (2006).  In this case, the veteran has had post-
service treatment for polycythemia vera, cirrhosis of the 
liver, and an enlarged spleen, but there is no indication, 
except by way of unsupported allegation, that he has any such 
disability related to service.  (As noted above, Dr. Horney's 
opinion does not directly address these disabilities.)  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for polycythemia vera is 
denied.

Entitlement to service connection for cirrhosis of the liver 
is denied.

Entitlement to service connection for an enlarged spleen is 
denied.


REMAND

The Board has determined that further development is 
necessary before the veteran's claim of entitlement to 
service connection for PTSD can be adjudicated.

Service connection for PTSD requires that there be medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred. 38 C.F.R. § 3.304(f) 
(2006).  

A review of the claims file reveals that it does not appear 
that the veteran has been sent the necessary notice, in 
compliance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), 
that relates directly to his claim for service connection for 
PTSD.  The Board notes that the RO sent the veteran several 
letters and generally advised him of the evidence/information 
required to substantiate claims for entitlement to service 
connection.  However, the veteran has not been specifically 
informed of the type of information or evidence necessary to 
substantiate a claim of service connection for PTSD, which 
differs from the usual service connection claim, as well as 
which evidence VA would seek to provide and which information 
or evidence the veteran was to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board will 
remand the veteran's claim to ensure compliance with the 
enhanced duty-to-notify and duty-to-assist provisions of the 
VCAA.  

The veteran's DD 214 indicates that he received the National 
Defense Service Medal, Vietnam Service Medal, Vietnam 
Campaign Medal, and Marksman (Rifle M14) badge.  

As noted above, the veteran's service personnel records 
indicate that the veteran served in the Republic of Vietnam 
from June 1966 to May 1967.  The records indicate that the 
veteran served as a gunner and a tank commander while serving 
in Vietnam.  

The veteran testified that he had not sought treatment or 
evaluation for PTSD but he said he suffered from night 
sweats, nightmares, and nervousness.  He said he was involved 
in combat while serving in Vietnam.  The veteran said he was 
a tank driver during his first few months in Vietnam, then a 
gunner, and during the last part of his service he said he 
was a tank commander.  He testified that about ten days after 
he arrived in Vietnam he was blown out of a tank.  He said 
the tank was an M48A2.  He said he was in the lead tank which 
was clearing Highway 13 in Saigon and the tank ran over what 
he now knows was an improvised explosive device (IED).  He 
said it was some sort of plastic explosive which either self-
detonated or was detonated by someone off the road.  He said 
he was driving the tank and the device hit the middle of the 
tank and blew him out of the open hatch of the tank.  He said 
the tank was totaled.  He said he suffered hearing loss and 
ringing in his ears as a result of the explosion.  He said he 
refused treatment in the field at that time.  He said his 
unit was eventually given a replacement tank.  He reported 
that he was assigned to B Troop, 1st Squadron, 4th Cavalry.  
He testified that his unit was ambushed on several occasions.  
He said half of his troops were wiped out when they ran into 
an ambush on the outside of a plantation.  He said this 
incident occurred when he was about three-quarters of the way 
through his tour in Vietnam.  He said he could not recall the 
names of the soldiers in his unit who were killed.  He also 
reported receiving word that the soldier who replaced him in 
Vietnam was killed.  He said he heard about the other 
soldier's death after he was discharged.  He testified that 
the night the tank was blown up his squadron spent the night 
on the side of the road with no other protection.  He said 
the area where they spent the night was full of enemy 
soldiers.  The veteran testified that his private doctor knew 
about his nervousness but that he did not discuss his 
problems in detail with anyone.  He said he is the type of 
person who keeps things to himself.  

The RO did not attempt to verify any of the veteran's claimed 
in-service stressors.  An attempt to verify the occurrence of 
the veteran's claimed in-service stressors should be made.  
After attempts at verification are made, the veteran should 
be afforded a VA psychiatric examination to determine whether 
he in fact suffers from PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and 
ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2007) are fully complied with and 
satisfied.  See also 38 C.F.R. § 
3.159 (2006).  The veteran should be 
specifically told of the information 
or evidence he should submit and of 
the information or evidence that VA 
will obtain with respect to his 
claim of service connection for 
PTSD.  Specifically, the veteran 
should be told to submit any 
additional detailed information 
regarding his claimed in-service 
stressor(s), including the dates, 
times, and locations of the claimed 
stressors, and the parties involved.  
38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007).  Among other things, 
the veteran should be told to submit 
any pertinent evidence in his 
possession, to include any 
information (his own statement, for 
example) regarding his alleged 
stressors.  

2.  The veteran should be asked to 
provide any additional details 
regarding each stressful experience 
that he believes led to his having 
PTSD.  An attempt to verify the 
occurrence of the veteran's claimed 
in-service stressors should be made.  
All agencies that might assist in 
this investigation should be 
contacted.  Any information obtained 
should be associated with the claims 
file.  If the search efforts produce 
negative results, documentation to 
that effect should be placed in the 
claims file.  

3.  The veteran should be afforded a 
VA psychiatric examination.  The 
claims file should be reviewed by 
the examiner as part of the 
examination.  All indicated studies, 
tests and evaluations deemed 
necessary should be performed, but 
should specifically include 
psychological testing that includes 
tests to determine whether the 
veteran in fact has PTSD.  The 
examiner should determine whether 
the diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner 
should comment upon the link between 
the current symptomatology and any 
in-service stressor reported by the 
veteran.  The report of examination 
should include the complete 
rationale for all opinions 
expressed.

(The veteran is hereby notified that 
it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  38 
C.F.R. § 3.655 (2006).)

4.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report (if an 
examination is deemed necessary) to 
ensure it is responsive to and in 
complete compliance with the 
directives of this remand, and if it 
is not, take corrective action.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue remaining on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


